Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the limitation “said control circuit correlating changes in the measured output voltage or output current to a temperature of the work piece” is unclear what is being correlated? Is it a change of an actual measured output voltage or current over a previously measured output voltage or current, and then correlating that difference on output voltage or current to a temperature value of the workpiece? Or it just a correlation between an actual measured output voltage or current, and a temperature value of the workpiece?

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman (US 7,457,344) in view of Fukushi (US 2006/0006169).
Regarding claim 7, Fishman teaches an induction heating apparatus (abstract; as shown in Fig. 5) comprising a capacitance (CTUNE, CTANK) connected to an induction coil (22) to form a tank circuit (as shown in Fig. 5) having a resonant frequency (Col. 5, lines 58-61); a power supply (12) connected to deliver power to said tank circuit (as shown in Fig. 5), said power supply being capable of having a pre-determined constant output voltage or constant output current (Col. 5, lines 25-30; Col. 10, lines 43-47), said tank circuit generating an oscillating magnetic field emanating from said induction coil when power is delivered from the power supply (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37), said oscillating magnetic field inducing eddy currents in a workpiece magnetically coupled to the induction coil to heat the workpiece (Col. 2, lines 59-67, and Col. 3, lines 1-19; Col. 5, lines 30-37); a control circuit (26) measuring the output voltage or output current that is not held constant (Col. 5, lines 37-57; Fig. 5); and said control circuit capable of correlating changes in the measured output voltage or output current to a temperature of the work piece (Col. 8, lines 8-13; Col. 10, lines 36-51).
Fishman fails to disclose wherein said control circuit turns off said power supply when said correlation indicates said work piece has reached a pre-determined temperature.
Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
Regarding claim 8, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses said measured output voltage or output current to determine an electrical resistance of said work piece and said control circuit employs a look up table to correlate said electrical resistance to a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 9, Fishman and Fukushi combined teach the apparatus as set forth above, wherein said control circuit uses said measured output voltage or output current to calculate a temperature of said work piece (Fishman, Col. 5, lines 37-57, Fig. 5, Col. 8, lines 8-13, Col. 10, lines 36-51;Fukushi, p.0101).
Regarding claim 11, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil includes two windings (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fails to disclose wherein the induction coil is a triple racetrack coil including three oblong-shaped windings.
It would have been an obvious matter of design choice to provide a triple racetrack coil including three oblong-shaped windings since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the induction coil of Fishman.
Regarding claim 12, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a thermally conductive heat spreader (Fishman; crucible 10) is in close proximity to the windings of the induction coil to more uniformly distribute the thermal energy produced by the induction coil (Fishman; as shown in Fig. 5).
Regarding claim 13, Fishman and Fukushi combined teach all the elements of the claimed invention as set forth above, except for, wherein the capacitance is connected to the induction coil in parallel to form a parallel resonant tank circuit.
It would have been an obvious matter of design choice to connect the capacitance in parallel to the induction coil since the applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the connection of Fishman.
Regarding claim 14, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the sum of the resistance of the induction coil, the resistance of the tank capacitor and the resistance of the work piece equals a single loss resistance that presents a load to the power supply for the apparatus (Fishman; Col. 8, lines 40-46).
Regarding claim 15, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in temperature of the work piece causes an increase in resistance of the work piece (Fishman; Col. 7, lines 61-67 and Col. 8, lines 1-23).
Regarding claim 16, Fishman and Fukushi combined teach the apparatus as set forth above, wherein an increase in resistance of the work piece causes the current drawn from the power supply to increase (Fishman, Col. 7, lines 55-67 and Col. 8, lines 1-59; Fukushi, p.0099).
Regarding claim 17, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the pre-determined temperature of the work piece is maintained for a pre-determined period of time (Fukushi; p.0087).
Regarding claim 18, Fishman and Fukushi combined teach the apparatus as set forth above, wherein a pre-determined temperature of the work piece is maintained for a longer period of time when the work piece is cold and/or moist (Fishman; Col. 6, lines 59-67 and Col. 7, lines 1-3).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman and Fukushi as set forth above, and further in view of N.G. Spoth (US 3,484,840).
Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fail to disclose wherein the induction coil is between the work piece and the base portion of the apparatus.
N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11) such that the induction coil is between the workpiece and the base portion of the apparatus (as shown in Fig. 1-2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Fishman and Fukushi, with N. G. Spoth, by providing a base portion surrounding the outer perimeter of the induction coil, for safety reasons, and to protect the coil from damage.  
Regarding claim 19, Fishman and Fukushi combined teach the apparatus as set forth above, wherein the induction coil is supported over the work piece by a base portion (Fishman; crucible 10) of the apparatus (Fishman; as shown in Fig. 5).
Fishman and Fukushi combined fail to disclose wherein the base portion surrounds at least an outer perimeter of the induction coil.
N. G. Spoth teaches a melting apparatus comprising an induction coil (18) configured to be supported over a workpiece (21, 22) by a base portion (11), wherein the base portion surrounds at least an outer perimeter of the induction coil (as shown in Fig. 1-2).
Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the apparatus of Fishman and Fukushi, with N. G. Spoth, by providing a base portion surrounding the outer perimeter of the induction coil, for safety reasons, and to protect the coil from damage.  
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive. Regarding claim 7, Applicant argues that “Fishman does not support the position taken by the examiner that Fishman teaches or suggests “a control circuit capable of being configured to correlate the changes in the measured output voltage or output current to a temperature of the workpiece.” Fishman teaches sensing of temperature using temperature sensors and has no need to employ the claimed correlation. In contrast to the claimed invention, Fishman teaches a control circuit that uses the temperature of the work piece as sensed by temperature sensors to shift inductive heating power from an active induction coil 22 to a passive induction coil 24 “by controlling the frequency of the supplied power and selecting the impendences of at least the passive circuits so that the circuits have different resonant frequencies.” Fishman, col. 3, lines 12- 19.” on remarks page 8, lines 8-18.  In response to Applicant’s arguments, Fishman teaches a correlation between resistance vs temperature (Col. 8, lines 6-19), and since the system of Fishman measures output voltage and current, a correlation of output voltage or current vs temperature can be determined.  Alos, Fishman teaches changes in output voltage with respect to temperature (Col. 10, lines 36-51). Therefore, Fishman teaches wherein said control circuit is capable of correlating changes in the measured output voltage or output current to a temperature of the work piece (Col. 8, lines 6-19; Col. 10, lines 36-51).
Applicant further argues that “Fishman discloses an electric induction control system for batch induction heating and melting of an electrically conductive material in a container such as a crucible 110. It will be apparent to those skilled in the art that, once melted, the material must be maintained in the molten state until it is used in some subsequent process. The examiner suggests that the control circuit of Fishman could be modified “by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.” The motivation to modify Fishman with the teaching of Fukushi finds no support in the teaching of Fishman or Fukushi and would render Fishman unsuitable for its intended purpose. A modification that renders a prior art reference unsuitable for its intended purpose cannot support an obviousness rejection under 35 U.S.C. §103. The control circuit of Fishman is designed to direct inductive heating power to the solid portion of the conductive material to be melted “to quicken melting of the entire batch of metal.” See Fishman, col. 2, lines 34-36 and col. 3, lines 12-19. Once melted, the metal must be maintained in the molten state until it is removed from the container in which it has been melted. Thus, the power supply for the induction heating apparatus cannot be “turned off’ as argued by the examiner. At the very least, Fishman does not teach or suggest a step of turning off the power supply at a target temperature.” on remarks page 8, lines 26-28, and page 9, lines 1-16.  In response to Applicant’s arguments, Fukushi teaches a control circuit that turns off the power supply when the workpiece reaches a pre-determined temperature (p.0101).  Therefore, it would have it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the control circuit of Fishman with Fukushi by configuring the control circuit to turn off the power the power supply when the workpiece reaches a pre-determined temperature, for safety reasons and comply with user requirements.
Regarding claims 8-19, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
05/06/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761